DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on January 05, 2022. 

Status of Claims
Claims 1 and 22 have been amended. Claims 2 and 4-21 have been cancelled. New claims 24-37 have been added.  Claims 1, 3 and 22-37 are pending. Claims 1, 3 and 22-37 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 01/05/2022 have been entered. The minor informalities have been addressed by amendments and objection to claims 1 and 21 thereto are withdrawn accordingly. However, since claim 21 has been cancelled, the previous objection to claim 21 is considered moot. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 01/05/2022 have been fully considered. It is noted that claim 1, an independent claim from which all of the claims ultimately depend, has been amended to recite new limitation “a catalyst, wherein the catalyst comprises a zirconium carboxylate having the formula Zr(OOCR)mX4-m,;” wherein R is alkyl, alkenyl, aryl, aralkyl or cycloalkyl; X is a halide; and m is 1 to 4.”. 
prima facie obvious over Aliyev et al. (US 2010/0152398 A1) and/or Fritz et al. (EP 1,754,694 A1), this is because Aliyev teaches away from using zirconium carboxylates and Fritz does not teach a combination of EASC and DEAC.  See Remarks, pages 4-5.
In response, the applicants’ arguments direct amended claim limitations which is a new issue. Therefore, the arguments are considered moot. 
Upon further consideration and search, a new/modified ground of rejections to claims 1, 3 and 22-37 are presented in view of newly found references, Aliyev et al. (US 2011/0054130 A1) and McDaniel et al. (US 2003/0216525 A1), as presented in the instant Office action.  

   MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 22-37 are rejected under 35 U.S.C. 103 as being unpatentable over Aliyev et al. (US 2011/0054130 A1, hereinafter “Aliyev”), in view of McDaniel et al. (US 2003/0216525 A1, hereinafter “McDaniel”). 
In regard to claims 1 and 22, Aliyev discloses a catalyst composition for the oligomerization of ethylene into light alpha olefin (Abstract). Aliyev discloses an embodiment of a catalyst for the oligomerization of ethylene comprising: 
(i) a catalyst, wherein the catalyst comprises a zirconium carboxylate having the formula Zr(OOCR)mX4-m, wherein R is alkyl, alkenyl, aryl, aralkyl or cycloalkyl; X is a halide; and m is 1, 2, 3 or 4 (paragraph [0012]), such as Zr(i-C3H7COO)4 (when m=4 and R is C3H7) and
(ii) a co-catalyst comprises a co-catalyst comprises ethylaluminum sesquichloride (EASC) (paragraph [0042]), wherein the Al:Zr molar ratio in the catalyst composition is 35:1 (paragraph [0042]).
In other embodiment, Aliyev discloses the co-catalyst comprises diethyl aluminum chloride (DEAC) (paragraph [0041]). 
Aliyev does not explicitly discloses the co-catalyst comprises both ethylaluminum sesquichloride (EASC) and diethyl aluminum chloride (DEAC) with the mass ratio of 3:1.
McDaniel discloses catalytic components in the oligomerisation of ethylene to form high olefins in the presence of zirconium component (Abstract). McDaniel discloses the zirconium catalyst component (paragraphs [0020]-[0026]) and co-catalyst systems of an aluminum alkyl cocatalyst comprising triethylaluminum (TEA), triisobutyl aluminum (TIBAL), diethylaluminum chloride (DEAC), ethy laluminum sesquichloride (EASC), and mixtures of two or more thereof (paragraph [0027]). 
Aliyev and McDaniel disclose an ethylene oligomerization in the presence of zirconium catalyst and co-catalyst systems of an aluminum alkyl cocatalyst.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the catalyst of Aliyev to provide the co-catalyst comprises both ethylaluminum sesquichloride (EASC) and diethyl aluminum chloride (DEAC) as taught by McDaniel, because the co-catalyst systems of an aluminum alkyl cocatalyst comprising diethylaluminum chloride (DEAC), ethy laluminum sesquichloride (EASC), and mixtures of two or more thereof is a known, effective zirconium component used in ethylene oligomerization catalyst (McDaniel, paragraphs [0020]-[0027]).
In addition, although Aliyev, in view of McDaniel, does not explicitly disclose EASC:DEAC mass ratio of 3:1, the claimed EASC:DEAC mass ratio would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the ethylene oligomerization operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the ethylene (olefin) feedstock as well as the nature of the linear alpha olefin end-products. 

In regard to claims 24-28, Aliyev discloses R is alkyl, alkenyl, aryl, aralkyl or cycloalkyl (paragraph [0012]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aliyev, in view of McDaniel, as applied to claim 1 above, and further in view of Fritz et al. (EP 1,754,694 A1, hereinafter “Fritz”). 
In regard to claim 3, Aliyev, in view of McDaniel, does not explicitly disclose the zirconium in the catalyst is zirconium tetraisobutyrate.
Fritz discloses catalytic components in the oligomerisation of ethylene to form linear alpha-olefins in the presence of zirconium component (Abstract). Fritz discloses the zirconium component is zirconium tetraisobutyrate, and discloses the catalyst comprises an aluminum compound as activator, such as ethyl aluminum sesquichloride (paragraph [0003]).
It is noted that both the Aliyev and Fritz disclose an ethylene oligomerization in the presence of catalyst and solvent.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the catalyst of Aliyev, in view of McDaniel, to provide the zirconium in the catalyst is zirconium tetraisobutyrate as taught by Fritz, because the zirconium component that is zirconium tetraisobutyrate a known, effective zirconium component used in ethylene oligomerization catalyst (Fritz, paragraph [0003]).

In regard to claim 23, Aliyev, in view of McDaniel, the combined teachings direct the step of mixing the catalyst and with EASC and DEAC (Aliyev: paragraphs [0041]-[0042] and McDaniel, paragraphs [0020]-[0027]). 

In regard to claims 29-37, Aliyev discloses the catalyst composition used in the production of linear alpha-olefins is preferably utilized in an inert organic solvent. The examples of suitable organic solvents include aromatic hydrocarbon solvents, unsubstituted or substituted with halogens, such as toluene, benzene, xylene, chlorobenzene, dichlorobenzene, chlorotoluene and the like, aliphatic paraffin hydrocarbons, such as pentane, hexane, heptane, octane, nonane, decane and the like, alicyclic hydrocarbon compounds, such as cyclohexane, decahydronaphthalene and the like, halogenated alkanes, such as dichloroethane, dichlorobutane and the like. A mixture of solvents may be used to control the products molecular weight distribution to obtain maximum selectivity to the desired olefin products (paragraph [0026]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772